Citation Nr: 1113890	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral eye disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right leg disability. 

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2006, a statement of the case was issued in June 2006, and a substantive appeal was received in August 2006.  The substantive appeal limited the appeal to the issues shown on the cover page.  Subsequent communications with the Veteran clarified that he wished to continue his appeal as to these issues.  The Veteran withdrew an August 2006 request for a Board hearing in September 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, there is some question as to whether all of the Veteran's service treatment records have been obtained.  The Board notes that an August 1994 rating decision made mention of the fact that there may be missing records.  With regard to the right leg issue, the Veteran contends that he was treated for a fractured leg in Germany in 1986.  He has identified the facility as USA HC/MuenchWeiler, U.S. Army Health Clinic, Muenchweiler APO 09189.  Under the circumstances, the Board believes an additional effort should be made to locate and obtain any additional service treatment records.  Since it is possible that any additional treatment records could also be pertinent to the other issues on appeal, the Board believes appellate review of any issues would not be appropriate at this time.  

With regard to the back disability issue, service records show back treatment in January 1983 and September 1985, and the Veteran indicated in January 2005 and October 2006 that he has back symptoms currently and that he has been treated privately.  Based on the circumstances of this case, the Board concludes that attempts should be made to obtain all available treatment records and that a VA examination is necessary.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request any additional service treatment records, to specifically include any records and/or x-ray reports from the facility in Germany identified by the Veteran.

2.  The RO should ask the Veteran to identify the private medical care provider who has treated him for his back and, if he responds, take appropriate action to request all such records. 

3.  Thereafter, the RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of any back disorder present.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current back disorder had its onset during active service or is related to any in-service disease or injury, including the complaints documented in service records in January 1983 and September 1985.  The examiner should provide a rationale for the opinion.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


